Mr. Justice Mulkey delivered the opinion of the Court: The appellee, Bichard W. Stafford, brought to the March term, 1885, of the Superior Court of Cook county, an action of assumpsit against Christy, Walker & Co., on the following contract: “W. McHenry, III., Nov. 15, 1883. “Bought this day of B. W. Stafford, 1500 bbls. medium (1200) pickles, @ $4.50; 1000 bbls. small (2400) pickles, @ $5.25; 500 bbls. gherkins (3500) pickles, @ $5.50. Less 2j-per cent; terms, cash on delivery, goods to be taken between this date and January 1, 1885. “Goods to be delivered at store or depot in Chicago, free of charge, but when shipped in carload-lots, drayage to be charged. “Above sale to be bona fide in case of a fair average crop, but' in case the crop is short, goods to be delivered in proportion. This is a continuance of the contract of May 19, 1883. Christy, Walker & Co., B. W. Stafford.” William A. Christy, who was alone served with process, interposed a plea of the general issue, and the cause was heard before the court, without a jury, resulting in a judgment for plaintiff of $1523 and costs of suit, which, on the defendant’s appeal, was affirmed by the Appellate Court for the First District, whence the case is brought here for review. The declaration contains a special count,- setting forth the contract in the usual form, and averring, as a breach, that “although the plaintiff, at and within the time specified, as aforesaid, for the delivery of said pickles,'to-wit, between the said 15th day of November, 1883, and the 1st day of January, 1885, was ready and willing, and offered, to deliver the said pickles to the defendants, and then and there requested them to accept the same and to pay for them, as aforesaid, yet the-defendants would not, nor would then, nor at any time before- or afterward, accept the said pickles, or any part thereof, from the plaintiff, or pay him for the same, as aforesaid, but refused to do so.” The issuable facts indicated in the above breach, as well as in the charging part of the declaration, being conclusively-settled against the appellant, and the court below not having been asked to make any ruling with respect to the law of the-case, it is not perceived, if we look to the record alone, as we must, what there is for this court to review. The argument of counsel for appellant seems to be directed against the opinion of the Appellate Court, rather than to the action of that court in disposing of the questions presented by the record for its determination. The opinion of that court, strictly speaking, is no part of the record we are called upon to review. This court would have no right to reverse a judgment merely because it thought some of the reasons assigned for the judgment of that court were unsound. If it was apprehended that the trial court entertained erroneous views of the law relating to the case, formal propositions containing a correct statement of it should have been prepared and submitted to the court for its consideration, and its ruling upon them, if excepted to and incorporated into the bill of exceptions, would have become a part of the record, upon which the Appellate Court, as well as-this, would necessarily have to pass. But this was not done, and therefore the question which counsel seek to raise is not before us. -We think the facts as alleged in the declaration show a good cause of action, and the Appellate Court, by its judgment, has said these facts were sufficiently proved on the trial; and no ruling of the trial court being pointed out in the argument as erroneous, and none which we have been able to discover ourselves, the judgment of the Appellate Court must be affirmed. Judgment affirmed.